DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 2, 3, 5 and 6 
Cancelled: None 
Added: Claims 22 – 25
Therefore Claims 1 – 25 are now pending.

Response to Arguments
Applicant's arguments filed 1 – 25 have been fully considered but they are not persuasive. 
Applicant argues: Blum particularly is not concerned with use of a laser to input information into a portable information terminal as part of an input unit. Therefore, absent impermissible hindsight, there is no motivation to have led one skilled in the art to look to Blum to address or improve Horiuchi's hand held device. For at least this reason, a prima facie case of obviousness has not been met.
Examiner respectfully disagrees with the applicant in that Horiuchi (FIGS 2 & 6) was used to show the laser pointer to input information into a portable terminal. Blum was used to show the structural elements that were excluded from the primary prior art reference Horiuchi. The added structural elements do not affect the primary operability of Horiuchi’s invention, but improves it. In response to applicant's argument that Blum is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In this case, Blum’s invention was not used to be bodily incorporated into Horiuchi’s invention, instead it was used to show different structural enhancement that can be used in Horiuchi’s invention to improve its functionality.
Applicant argues: For this additional reason, the rejection is improper as it is not a broadest reasonable interpretation of the claim, when given its plain meaning of "portable" in the art and in light of the specification. It also appears speculative or premised on impermissible hindsight.
Examiner respectfully disagrees with the applicant in that Horiuchi’s invention discloses a LCD or a PDP display device. Nowhere in the reference did it disclose that the device was built to be stationary. Therefore, using the broadest reasonable interpretation, since the display device is not built to be stationary, it is obvious that the display device is portable. Applicant also stated that the LCD display could be a TV which is considered portable to a person having ordinary skills in the art. 

Applicant argues: Meanwhile, Horiuchi simply shows a LCD or PDP display panel 1, which appears to be stationary. Horiuchi has not been shown to more specifically be a hand-held device, as now claimed. For at least these additional reasons, a prima facie case of obviousness cannot be maintained against dependent claim 2.
Examiner respectfully disagrees with the applicant in that while Horiuchi fails to teach that the display device is handheld, it would be a matter of design choice by the manufacturers to have made the device handheld since it is an old and well known feature. See Bae et al., US Publication 2016/0266695 A1, Paragraphs [0014 – 0016] which teaches of a similar LCD having optical sensors in the form of a tablet computer.

	Applicant argues: First, it is noted that claim 9 recites a plurality of pixels in the display portion. As such, this understandably corresponds to an actual display and not a simple screen as in certain embodiments of Narita or Horiuchi.
	Examiner respectfully disagrees with the applicant in that Horiuchi clearly shows and teaches a display device having a plurality of pixels in a display portion (FIG 2 and Paragraph [0061]).

	Applicant argues: while in the references a region may very well be irradiated with a first laser light, nowhere in the cited paragraphs in Narita (i.e., paragraphs [0072]-[0073]) is it taught that THE first laser light (which has irradiated the region) is switched to a (different) second laser light. Furthermore, nowhere in those paragraphs is it stated that the region which has first been irradiated with the first laser light is irradiated with the second laser light after the first laser light has been switched to the second laser light (which is imperative from the recitation). There is thus insufficient articulation of a teaching of the claimed method and its steps, absent impermissible hindsight.
	Examiner respectfully disagrees with the applicant in that Paragraphs [0072 - 0073] clearly teaches of a red button, blue button and green button; wherein by pressing those buttons the laser light can be changed to different colors. The Paragraph also states that a button press can irradiate visible laser light and non-visible light marker as well. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  

Allowable Subject Matter
Claims 22 and 24 – 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al., US Publication 2009/0073116 A1 in view of Blum et al., US Publication 2016/0033792 A1.

With regards to Claim 1, Horiuchi discloses:  An input unit (Abstract) comprising: 
an information terminal (FIG 2, 1 – display device); 
a laser device (FIG 2, 4 – laser pointer)
and a switch (FIG 6, shows a plurality of function keys/switches) connected to the laser device (FIG 6), 
wherein the information terminal (FIG 2, 1) is a portable device (teaches of a LCD or PDP display which is considered portable), and wherein the laser light (FIG 2, 7 - laser) irradiates a surface (11 & 12) of the portable device (1).  
Horiuchi implicitly implies: a support (Paragraph [0316] – hand of the user); 
a movable portion (Paragraph [0316] – palm and fingers of the user) provided on the support (hand); 
a laser device (4 – laser pointer) provided on the support (hand) with the movable portion provided therebetween (fingers and palm);
wherein the movable portion (palm and fingers) for adjusting (six degree of freedom of movement of the hand) the output direction of a laser light (7 - laser) is provided so that the output direction of the laser light from the laser device coincides with a user's line of sight (user raising their hands so that it will be in the user’s line of sight),
Horiuchi fails to explicitly disclose: a support; 
a movable portion provided on the support; 
a laser device provided on the support with the movable portion provided therebetween;
wherein the movable portion for adjusting the output direction of a laser light is provided so that the output direction of the laser light from the laser device coincides with a user's line of sight,
Blum discloses: a support (FIG 1, 105 – glasses); 
a movable portion (FIG 1, 134 – shoe or FIGS 18A – 18C, 74, 80 & 82) provided on the support (105); 
a device (70 – teaches of a camera) provided on the support (105) with the movable portion provided therebetween (FIGS 1 & 18 shows this feature);
wherein the movable portion (FIG 1, 134 – shoe or FIGS 18A – 18C, 74, 80 & 82) for adjusting (FIG 1, 122 – female groove or FIG 18A, which shows the adjustability of 74, 80 & 82) the output direction of the device (70) is provided so that the output direction of the laser light from the laser device coincides with a user's line of sight (Paragraph [0112] - the user affixing the device to coincide with the line of sight),
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of a support; a movable portion provided on the support; a laser device provided on the support with the movable portion provided therebetween; wherein the movable portion for adjusting the output direction of a laser light is provided so that the output direction of the laser light from the laser device coincides with a user's line of sight in Horiuchi’s invention as taught by Blum’s invention.
The motivation for doing this would have been to give the user the flexibility to have a hands-free device which increases the functionality of the device.

With regards to Claim 2, Horiuchi discloses: wherein the switch (FIG 6, K0 – K7) is configured to input information into the information terminal (FIGS 9 – 11, shows information being inputting into the terminal), and   
Horiuchi fails to explicitly disclose: wherein the portable device is a handheld device and wherein the support is glasses, a hat, a helmet, or a headgear
Horiuchi implicitly discloses an LCD display device with optical sensors that detects the laser light beam, but fails to disclose that it is handheld. It is old and well known in the art that LCD with optical sensors have now become portable handheld devices such as phones, tablets and laptop devices. Therefore, Horiuchi’s display device is a matter of design choice by the manufacturers and making the display device a portable device and handheld device is within the skill set of a person having ordinary skills in the art. See (Bae et al., US Publication 2016/0266695 A1, Paragraphs [0014 – 0016]).
The motivation for doing this would have been to increase the functionality of the display device by including fingerprint sensing.
Blum discloses: wherein the support is glasses (FIG 1, 105), a hat, a helmet, or a headgear, and 

With regards to Claim 18, Blum discloses: wherein the movable portion (FIG 1, 134 – shoe or FIGS 18A – 18C, 74, 80 & 82) is fixedly adjustable (FIG 1, 122 – female groove or FIG 18A, which shows the adjustability of 74, 80 & 82) so that the output direction is set to coincide with a user's line of sight (Paragraph [0112] - the user affixing the device to coincide with the line of sight),

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al., US Publication 2009/0073116 A1 in view of Blum et al., US Publication 2016/0033792 A1 in further view of Delaney et al., US Publication 2014/0092587 A1 in further view of Birkenbach et al., US Publication 2012/0235909 in further view of Raynor US Publication 2008/0170032 A1 in further view of Stuerzlinger US Publication 2004/0239653 A1.

With regards to Claim 3, Horiuchi as modified above fails to disclose: wherein the switch is a breath switch, a pedal switch, or a blink switch, and wherein the switch is configured to control on/off of the laser device, the intensity, pulse width, and duty ratio of the laser light output from the laser device and 
wherein the switch is configured for users with disabled hands or a disabled finger.  
Delaney discloses: wherein the switch is breath switch (Paragraph [0035]), a pedal switch, or a blink switch, and wherein the switch is configured to control on/off of the laser device (Paragraph [0035] - can be activated or controlled by blowing into the straw to toggle the on and off)
wherein the switch (FIG 1, 160 – pneumatically controlled switch) is configured to control on/off of the laser device (Paragraph [0034]), 
wherein the switch (Paragraph [0035] – breath switch) is configured for users with disabled hands or a disabled finger (it is obvious that a person who has disabled hands or disabled fingers would benefit from the use of a breath switch).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the switch is a breath switch, a pedal switch, or a blink switch, and wherein the switch is configured to control on/off of the laser device and wherein the switch is configured for users with disabled hands or a disabled finger in Horiuchi’s modified invention as taught by Delaney's invention.
The motivation for doing this would have been in order to have a pointing device that can be worn and used to accurately by directing the trainee where to focus and dissect, suture, cauterize, etc., in the patient (Delaney’s invention Paragraph [0004)).
Horiuchi as further modified with Delany fails to disclose: wherein the switch is configured to control intensity of the laser device 
Birkenbach discloses: wherein the switch is configured to control an intensity of the laser device (Paragraph [0038])
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the switch is configured to control an intensity of the laser device in Horiuchi’s modified invention as taught by Birkenbach’s invention.
The motivation for doing this would have been to have a pointing device that can be worn and used to accurately and improving the functionality of the device.
Horiuchi as further modified with Birkenbach fails to disclose: wherein the switch is configured to control a pulse width of the laser device 
Raynor discloses: wherein the switch is configured to control a pulse width of the laser device (Paragraph [0027])
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the switch is configured to control a pulse width of the laser device in Horiuchi’s modified invention as taught by Raynor’s invention.
The motivation for doing this would have been to have a pointing device that can be worn and used to accurately and improving the functionality of the device.
Horiuchi as further modified with Raynor fails to disclose: wherein the switch is configured to control a duty ratio of the laser device 
Stuerzlinger discloses: wherein the switch is configured to control a duty ratio of the laser device (Paragraph [0042])
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the switch is configured to control a duty ratio of the laser device in Horiuchi’s modified invention as taught by Stuerzlinger’s invention.
The motivation for doing this would have been to have a pointing device that can be worn and used to accurately and improving the functionality of the device.
Horiuchi also disclose: wherein the switch is configured for users with disabled hands or a disabled finger (Horiuchi’s invention fails to explicitly teach that the switch is being used for disabled finger and/or hands, it has been held that recitation with respect to the way a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior arts apparatus satisfying the claimed structural limitations).  
The motivation for doing this would have yielded predictable results.

Claims 4 and 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al., US Publication 2009/0073116 A1 in view of Blum et al., US Publication 2016/0033792 A1 in view of Narita et al., US Publication 2015/0009138 A1.

With regards to Claim 4, Horiuchi as modified above fails to disclose: wherein the laser device outputs a first laser light and a second laser light, and wherein the first laser light and the second laser light are switched by the switch.  
Narita discloses: wherein the laser device (FIG 1, 2) outputs a first laser light (Paragraph [0065] - V - visible light rays) and a second laser light (M - non-visible light markers), and wherein the first laser light (V) and the second laser light (M) are switched by the switch (Paragraph [0065]).
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the laser device outputs a first laser light and a second laser light, and wherein the first laser light and the second laser light are switched by the switch in Horiuchi modified invention as taught by Narita’s invention.
The motivation for doing this would have been in order to intuitively performing an operation input using a laser pointer.

With regards to Claim 6, Horiuchi fails to disclose: wherein the support is glasses (FIG 1, 105), a hat, a helmet, or a headgear and wherein the laser device outputs a first laser light and a second laser light, and wherein the first laser light and the second laser light are switched by the switch.
Blum discloses: wherein the support is glasses (FIG 1, 105), a hat, a helmet, or a headgear
 Horiuchi as modified by Blum fails to disclose: wherein the laser device outputs a first laser light and a second laser light, and wherein the first laser light and the second laser light are switched by the switch.  
Narita discloses: wherein the laser device (FIG 1, 2) outputs a first laser light (Paragraph [0065] - V - visible light rays) and a second laser light (M - non-visible light markers), and wherein the first laser light (V) and the second laser light (M) are switched by the switch (Paragraph [0065]), 
Horiuchi as modified above by Blum and Narita fails to disclose these limitations below, however
Kurokawa discloses: wherein the portable device (Paragraph [0273] – teaches of different portable devices) includes a substrate (FIG 10, 1001), a first transistor (1003a), a second transistor (1003b), a photosensor (1002), and a display element (1007), wherein the first transistor (1003a) and the second transistor (1003b) are provided over the substrate (1001), wherein the first transistor (1003a) is provided to overlap with the photosensor (FIG 10, shows that the first transistor and photosensor overlaps), wherein the second transistor (1003b) is provided to overlap the display element (FIG 10, shows that the second transistor and the display element overlaps), wherein the photosensor (1002) and the display element (1007) do not overlap each other (FIG 10, shows that there is no overlap with the photosensor and the display element), and wherein the photosensor (1002) is provided between the first transistor (1003a) and the display element (1007; when viewed based on vertical layers it can be seen that the photosensor is between the first transistor and the display element).  

With regards to Claim 7, Horiuchi discloses: wherein the switch (FIG 6, shows K0 – K7) is a breath switch, a push-button switch (FIG 6, K0 – K7), a pedal switch, or a blink switch.  
wherein the laser device outputs a first laser light and a second laser light, and wherein the first laser light and the second laser light are switched by the switch. 
Horiuchi as modified by Blum fails to disclose: wherein the laser device outputs a first laser light and a second laser light, and wherein the first laser light and the second laser light are switched by the switch.  
Narita discloses: wherein the laser device (FIG 1, 2) outputs a first laser light (Paragraph [0065] - V - visible light rays) and a second laser light (M - non-visible light markers), and wherein the first laser light (V) and the second laser light (M) are switched by the switch (Paragraph [0065]).
 
With regards to Claim 8, Horiuchi discloses: wherein the switch (FIG 6, shows K0 – K7) is a breath switch, a push-button switch (FIG 6, K0 – K7), a pedal switch, or a blink switch.  
Horiuchi fails to disclose: wherein the support is glasses, a hat, a helmet, or a headgear 
Blum discloses: wherein the support is glasses (FIG 1, 105), a hat, a helmet, or a headgear
Horiuchi as modified by Blum fails to disclose: wherein the laser device outputs a first laser light and a second laser light, and wherein the first laser light and the second laser light are switched by the switch.  
Narita discloses: wherein the laser device (FIG 1, 2) outputs a first laser light (Paragraph [0065] - V - visible light rays) and a second laser light (M - non-visible light markers), and wherein the first laser light (V) and the second laser light (M) are switched by the switch (Paragraph [0065]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al., US Publication 2009/0073116 A1 in view of Blum et al., US Publication 2016/0033792 A1 in further view of Kurokawa US Publication 2011/0198484 A1.

With regards to Claim 5, Horiuchi discloses: wherein the switch (FIG 6, shows K0 – K7) is a breath switch, a push-button switch (FIG 6, K0 – K7), a pedal switch, or a blink switch.  
Horiuchi fails to disclose: wherein the support is glasses (FIG 1, 105), a hat, a helmet, or a headgear;
wherein the portable device includes a first substrate, a first transistor, a photosensor and a pixel electrode, wherein the first transistor is provided over the first substrate, wherein the photosensor is provided so as to overlap the first transistor, and wherein the first transistor is electrically connected to the pixel electrode.
Blum discloses: wherein the support is glasses (FIG 1, 105), a hat, a helmet, or a headgear
Horiuchi in view of Blum fails to disclose these limitations below, however
Kurokawa discloses: wherein the portable device (Paragraph [0273] – teaches of different portable devices) includes a first substrate (FIG 10, 1001), a first transistor (1003a), a photosensor (1002) and a pixel electrode (1007), wherein the first transistor (1003a) is provided over the first substrate (1001), wherein the photosensor (1002) is provided so as to overlap the first transistor (FIG 10, clearly shows this feature), and wherein the first transistor (1003a) is electrically connected to the pixel electrode (FIG 10, shows that the first transistor is electrically connected through the second transistor and other elements to the pixel electrode).
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the portable device includes a first substrate, a first transistor, a photosensor and a pixel electrode, wherein the first transistor is provided over the first substrate, wherein the photosensor is provided so as to overlap the first transistor, and wherein the first transistor is electrically connected to the pixel electrode in Horiuchi’s invention as taught by Kurokawa’s invention.
The motivation for doing this would have been to have a high-quality image pick-up function and/or a high-quality display function with high resolution and with less noise can be provided (Kurokawa’s invention Paragraph [0022]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al., US Publication 2009/0073116 A1 in view of Narita et al., US Publication 2015/0009138 A1.

With regards to Claim 9, Horiuchi discloses: An input method for an information terminal (Abstract) comprising 
an input unit (FIG 2, 4 – laser pointer) for performing input to the information terminal (FIG 2, 1), 
wherein the input unit (FIG 2, 4) includes a laser device (4) and a switch (FIG 6, K0 – K7) connected to the laser device (FIG 6, shows this feature), 
wherein the information terminal (1) includes a display portion (FIG 2, 2, 11 & 12), 
wherein the display portion (2, 11 & 12) includes a sensor (12 – sensor module) and a plurality of pixels (11 – display part includes pixels), 
wherein a region in the display portion (2, 11 & 12) is irradiated with a first laser light (7) output from the laser device (4),- 4 -Application Serial No. 15/874,452 Attorney Docket No. 0756-11572 
Horiuchi fails to disclose: wherein the first laser light is switched from the first laser light to a second laser light, 
wherein the region is irradiated with the second laser light, 
wherein the sensor included in the region detects the second laser light, 
wherein the first laser light is switched to the second laser light with the switch, 
wherein the first laser light is configured to set a position, and 
wherein the second laser light is configured to input information.  
Narita discloses: wherein the first laser light (red) is switched from the first laser light (V) to a second laser light (Blue or Green; see Paragraph [0072]),
wherein the region is irradiated with the second laser light (FIG 2 and Paragraph [0072]),
wherein the sensor (FIG 2, 12 and 15) included in the region detects the second laser light (Paragraph [0063]), and
wherein the first laser light (red) is switched to the second laser light (blue or green) with the switch (FIG 2, 20a; Paragraph [0071 - 0072]).
wherein the first laser light is configured to set a position (Paragraph [0072 - 0073]), and 
wherein the second laser light is configured to input information (0072 – 0073).
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the first laser light is switched from the first laser light to a second laser light, wherein the region is irradiated with the second laser light, wherein the sensor included in the region detects the second laser light, and wherein the first laser light is switched to the second laser light with the switch, wherein the first laser light is configured to set a position, and wherein the second laser light is configured to input information in Horiuchi’s invention as taught by Narita’s invention.
The motivation for doing this would have been in order to intuitively performing an operation input using a laser pointer.

Claims 10 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al., US Publication 2009/0073116 A1 in view of Narita et al., US Publication 2015/0009138 A1 in further view of Fukumitsu US Publication 2012/0061356 A1 in further view of Raynor US Publication 2008/0170032 A1.

With regards to Claim 10, Horiuchi as modified above fails to disclose: wherein the second laser light and the first laser light have different intensities.
Fukumitsu discloses: wherein the second laser light and the first laser light have different intensities (Paragraph [0009 and 0017])
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the second laser light and the first laser light have different intensities and wherein the input unit comprises a modulation portion in Horiuchi’s invention as taught in Fukumitsu’s invention.
The motivation for doing this would have been in order to accurately control the size of modified spots and the length of fractures generated from the modified spots.
Horiuchi in view of Narita in further view of Fukumitsu fails to disclose: and wherein the input unit comprises a modulation portion 
Raynor discloses: wherein the input unit comprises a modulation portion (Paragraph [0027])).
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the input unit comprises a modulation portion in Horiuchi’s modified invention as taught by Raynor’s invention.
The motivation for doing this would have been in order to have a pointing device that can be worn and used to accurately and improving the functionality of the device.

With regards to Claim 11, Fukumitsu discloses: wherein the second laser light has a higher intensity than the first laser light (Paragraph [0009 and 0017]).

With regards to Claim 12, Fukumitsu discloses: wherein each of the first laser light and the second laser light is a pulsed laser light (Paragraph [0009 and 0017]).

With regards to Claim 13, Fukumitsu discloses: wherein the second laser light has a shorter pulse period than the first laser light (Paragraph [0057]).

With regards to Claim 14, Fukumitsu discloses: wherein the second laser light and the first laser light have different duty ratios (Paragraph [0057]).

With regards to Claim 15, Fukumitsu discloses: wherein the second laser light and the first laser light have different intensities (Paragraph [0009 and 0017]), and 
wherein the second laser light has a higher intensity than the first laser light (Paragraph [0009 and 0017]).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al., US Publication 2009/0073116 A1 in view of Lau US Publication 2006/0192090 A1.

With regards to Claim 16, Horiuchi discloses: An input support system (FIG 2, Title and Abstract) including an information terminal (FIG 2, 1 - display system), 
an input unit (FIG 2, 4) for performing input to the information terminal (FIGS 9 – 11, Abstract and Paragraph [0092 – 0094]), 
wherein the input unit (FIG 2, 4) includes a laser device (FIG 2, 4) and a switch (FIG 6, K0 – K7) connected to the laser device (FIG 2, 4), 
wherein the information terminal (FIG 2, 1) includes a display portion (2, 11 & 12) comprising a plurality of pixels (Paragraph [0061] – teaches of a LCD that has pixels), 
wherein the information terminal (FIG 2, 1) is a portable device (FIG 2, shows this feature);
wherein the display portion (2, 11 & 12) includes a sensor (12), 
wherein a region in the display portion (2, 11 & 12) is irradiated with a first laser light (7) output from the laser device (see FIG 2), 
wherein the sensor (FIG 2, 12) included in the region detects the first laser light (Paragraph [0062]), and 
wherein information is input to the information terminal (FIGS 9 – 11) with the switch (FIG 2 and Paragraph [0098]), and 
Horiuchi fail to disclose: and artificial intelligence,
wherein the artificial intelligence extracts and holds a movement pattern of the first laser light detected by the sensor.
Lau discloses: artificial intelligence (Paragraph [0013]),
wherein the artificial intelligence extracts and holds a movement pattern of the first laser light detected by the sensor (Paragraph [0013 and 0033 – 0034]).
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of artificial intelligence, wherein the artificial intelligence extracts and holds a movement pattern of the first laser light detected by the sensor in Horiuchi’s invention as taught by Lau’s invention.
The motivation for doing this would have been in order to determine the orientation of the target precisely.

With regards to Claim 17, Lau discloses: wherein the artificial intelligence (Ai) predicts an input position (Paragraph [0013]), and wherein a pointer is displayed in a predicted region (Paragraph [0013 & 0033 & 0036]).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al., US Publication 2009/0073116 A1 in view of Lau US Publication 2006/0192090 A1 in further view of Stuerzlinger US Publication 2004/0239653 A1.

With regards to Claim 19, Horiuchi as modified above fails to disclose: wherein the extracted and held movement pattern is stored as an input pattern assigned to a user for input support in predicting a region where the user intends to point.  
Stuerzlinger discloses: wherein the extracted and held movement pattern is stored as an input pattern assigned to a user for input support in predicting a region where the user intends to point (Abstract and Paragraph [0047]).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the extracted and held movement pattern is stored as an input pattern assigned to a user for input support in predicting a region where the user intends to point in Horiuchi’s modified invention as taught by Stuerzlinger’s invention.
The motivation for doing this would have been in order to have a pointing device that can be worn and used to accurately and improving the functionality of the device.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al., US Publication 2009/0073116 A1 in view of Lau US Publication 2006/0192090 A1 in further view of Blum et al., US Publication 2016/0033792 A1.

With regards to Claim 20, Horiuchi as modified above fails to disclose: wherein the laser device is a non-handheld device.  
Blum discloses: wherein the laser device is a non-handheld device (FIG 2, shows where a sensor is adjustable attached to the frame of a glasses, therefore when combined with Horiuchi’s invention the laser light would be replace or attached in addition to the sensor).
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the laser device is a non-handheld device in Horiuchi’s as modified above invention as taught by Blum’s invention.
The motivation for doing this would have been in order to give the user the flexibility to have a hands free device which increases the functionality of the device.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al., US Publication 2009/0073116 A1 in view of Lau US Publication 2006/0192090 A1 in further view of Narita et al., US Publication 2015/0009138 A1

With regards to Claim 21, Horiuchi as modified above fails to disclose: wherein the first laser light is switched from the first laser light to a second laser light, wherein the region is irradiated with the second laser light, wherein the sensor included in the region detects the second laser light, wherein the first laser light is configured to set a position, and wherein the second laser light is configured to input information.
Narita discloses: wherein the first laser light (red) is switched from the first laser light (V) to a second laser light (Blue or Green; see Paragraph [0072]),
wherein the region is irradiated with the second laser light (FIG 2 and Paragraph [0072]),
wherein the sensor (FIG 2, 12 and 15) included in the region detects the second laser light (Paragraph [0063]), and
wherein the first laser light (red) is switched to the second laser light (blue or green) with the switch (FIG 2, 20a; Paragraph [0071 - 0072]).
wherein the first laser light is configured to set a position (Paragraph [0072 - 0073]), and 
wherein the second laser light is configured to input information (0072 – 0073).
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the first laser light is switched from the first laser light to a second laser light, wherein the region is irradiated with the second laser light, wherein the sensor included in the region detects the second laser light, and wherein the first laser light is switched to the second laser light with the switch, wherein the first laser light is configured to set a position, and wherein the second laser light is configured to input information in Horiuchi’s invention as taught by Narita’s invention.
The motivation for doing this would have been in order to intuitively performing an operation input using a laser pointer.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al., US Publication 2009/0073116 A1 in view of Blum et al., US Publication 2016/0033792 A1 in further view of Chtchetinine et al., US Publication 2010/0110005 A1.

With regards to Claim 23, Horiuchi as modified above fails to disclose: further comprising: an artificial intelligence, wherein a pointer is displayed on a display region of the portable device, wherein an input position is identified by calculating a region irradiated with the laser light more times for a certain period via a deep neural network.  
Chtchetinine disclose: further comprising: an artificial intelligence, wherein a pointer is displayed on a display region of the portable device, wherein an input position is identified by calculating a region irradiated with the laser light more times for a certain period via a deep neural network (Paragraph [0141]).
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of an artificial intelligence, wherein a pointer is displayed on a display region of the portable device, wherein an input position is identified by calculating a region irradiated with the laser light more times for a certain period via a deep neural network in Horiuchi’s invention as taught by Chtchetinine’s invention.
The motivation for doing this would have been to reduce the handling of the device which protect it from dirt and damage (Paragraph [0141]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625